Title: To Thomas Jefferson from William Carmichael, 12 March 1789
From: Carmichael, William
To: Jefferson, Thomas



Dear Sir
Madrid 12 March 1789

Dn. Ventura Caro lately appointed Captain General of the Island of Cuba Luisiana &c. and having occasion to go to Paris before embarking for his Government, I take the Liberty of presenting him to your Acquaintance. He is of long Standing, one of mine. As his Stay I presume will be short at Paris, I wish you to profit of it as much as possible, as well on his account as your own. Any Commands that you have for me, I am persuaded he will execute with readiness. In a few days, I shall have an  occasion of writing you fully. In the Mean time I have the honor to be with the greatest respect & Esteem Yr. Excys Most Obedt & very Hble. Sert.

Wm Carmichael

